              Case 2:19-cv-00407-WB Document 8 Filed 06/20/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
HAMPTON-HADDON MARKETING                     : Civil Action
CORP.,                                       : No. 2:19-cv-407-WB
                                             :
                 Plaintiff,                  :
        vs.                                  :
                                             :
WILLIS OF TENNESSEE, INC., and               :
WILLIS TOWERS WATSON, PLC,                   :
                                             :
                 Defendants.                 :


                                 ENTRY OF APPEARANCE

        Kindly enter the appearance of Thomas B. Fiddler, Esquire as counsel for defendant,

Willis of Tennessee, Inc. in the above matter.



                                                    WHITE AND WILLIAMS LLP

                                                    By:    /s/ Thomas B. Fiddler
                                                           Thomas B. Fiddler (#59123)
                                                           Natalie B. Molz (#320588)
                                                           1650 Market Street
                                                           One Liberty Place, Suite 1800
                                                           Philadelphia, PA 19103-7395
                                                           Phone: 215.864.7081/7142

                                                           Attorneys for Defendant,
                                                           Willis of Tennessee, Inc.

Date: June 20, 2019




23004536v.1
              Case 2:19-cv-00407-WB Document 8 Filed 06/20/19 Page 2 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
HAMPTON-HADDON MARKETING                      : Civil Action
CORP.,                                        : No. 2:19-cv-407-WB
                                              :
                 Plaintiff,                   :
        vs.                                   :
                                              :
WILLIS OF TENNESSEE, INC., and                :
WILLIS TOWERS WATSON, PLC,                    :
                                              :
                 Defendants.                  :


                                 CERTIFICATE OF SERVICE

        I, Thomas B. Fiddler, hereby certify that on this 20th day of June, 2019, I caused the

foregoing Entry of Appearance to be filed via the Court’s CM/ECF system, where it is available

for viewing and downloading. Service of the foregoing document was made electronically via

the Court’s CM/ECF system to all registered counsel of record.



                                                     /s/ Thomas B. Fiddler
                                                     Thomas B. Fiddler
                                                     Attorneys for Defendant,
                                                     Willis of Tennessee, Inc.




23004536v.1
